In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00014-CV




               IN RE DAVID BURROWS




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

        Our review of the petition for writ of mandamus in this case indicates that it contains

“sensitive data” as that phrase is defined in Rule 9.9 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.9(a). Sensitive data includes “a birth date, home address, and the name of

any person who was a minor when the underlying suit was filed.” TEX. R. APP. P. 9.9(a)(3). The

aforementioned petition includes the name of a person who was a minor at the time the underlying

suit was filed. Rule 9.9(b) states, “Unless the inclusion of sensitive data is specifically required

by a statute, court rule, or administrative regulation, an electronic or paper document containing

sensitive data may not be filed with a court unless the sensitive data is redacted, except for the

record in an appeal under Section Two.” TEX. R. APP. P. 9.9(b).

        Because the petition for writ of mandamus includes sensitive data, we order the clerk of

this Court or her appointee, in lieu of redaction, to seal the electronically filed petition for writ of

mandamus in this case.

        IT IS SO ORDERED.


                                                                BY THE COURT


Date: February 2, 2017




                                                   2